OPINION
DALLY, Commissioner.
The conviction is for burglary with the intent to commit theft; after a not guilty plea, the jury assessed punishment at eleven years imprisonment.
The indigent appellant is represented on appeal by appointed counsel as he was in the trial court.
This is a companion case to Shelby v. State, 479 S.W.2d 31 (Tex.Cr.App.1972). Appellant stated in his brief that any grounds of error he may have had were disposed of in Shelby and that this appeal is “frivolous, wholly without merit.”
The record reflects that the appellant was served with a copy of the appellant’s brief. Thereafter, the appellant appeared with counsel in the trial court and stated that he did not wish to file a pro se brief.
We find a compliance with the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969).
The record before us has been examined and we find that the appeal is frivolous.
The judgment is affirmed.
Opinion approved by the Court.